Citation Nr: 1009767	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-11 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Bradley H. Clark, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1970 to March 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  Jurisdiction over the claims 
folder is currently held by the RO in Winston-Salem, North 
Carolina.  

In August 2009 the Board remanded the case to allow for the 
scheduling of a videoconference hearing.  The Veteran 
provided testimony at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in December 2009.  A 
transcript of this hearing is of record and the case has been 
returned to the Board for further appellate action.


FINDING OF FACT

The preponderance of the evidence demonstrates that skin 
cancer, including malignant melanomas and basal cell 
carcinoma, was first demonstrated many years after service 
and is not etiologically related to exposure to ionizing 
radiation or other disease or injury during active duty 
service.  


CONCLUSION OF LAW

Skin cancer was neither incurred in nor aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defines VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a January 2006 
letter.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claim in 
a March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his or her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, medical opinions 
were obtained from the Under Secretary of Health and 
Compensation and Pension Services in response to the 
Veteran's claim.  The medical opinions are adequate for the 
purpose of adjudication of the claim on appeal--the opinions 
are based on the measured radiation exposure of the Veteran 
during active service, the specific types of skin cancer he 
has be diagnosed as having, and a review of relevant medical 
data and literature.

The Board acknowledges the Veteran's contention that he may 
have been exposed to a greater degree of radiation than that 
estimated by the service department.  However, without 
further evidence from the Veteran in this regard, the Board 
has no factual basis upon which to request a revised dose 
estimate.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


Merits of the Claim

The Veteran contends that service connection is warranted for 
skin cancer as it was incurred as a result of exposure to 
ionizing radiation during his active duty service repairing 
nuclear submarines.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed Veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  

Second, service connection can be established under 38 C.F.R. 
§ 3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  

Third, direct service connection can be established under 38 
C.F.R. § 3.303(d) by showing that the disease was incurred 
during or aggravated by service without  regard to the 
statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only 
determine whether a Veteran had a disability recognized by VA 
as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.

Service department records establish that the Veteran was 
exposed to ionizing radiation as part of his duties as a 
machinist aboard the USS Holland from January 1971 to 
February 1972.  A March 1972 memorandum from the Radiation 
Health Officer estimates that the Veteran incurred 00.099 rem 
of beta radiation to the skin and 00.296 of gamma radiation 
to the whole body.  An August 2006 letter from the Naval 
Dosimetry Center of the Navy Environmental Health Center 
Detachment provides the same dose estimates.  Service 
treatment records are negative for evidence of complaints or 
treatment related to the Veteran's skin and the February 1972 
examination for separation and radiation termination report 
indicates that clinical evaluation of the Veteran's skin and 
lymphatics was normal.   

Post-service medical treatment records establish that the 
Veteran has been diagnosed and treated for multiple malignant 
melanomas and basal cell carcinomas since December 1997.  He 
was most recently diagnosed with a basal cell carcinoma of 
the right shoulder in January 2009 following a July 2008 
biopsy at the Durham VA Medical Center (VAMC).  However, 
malignant melanoma and basal cell carcinoma are not diseases 
subject to presumptive service connection under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Consequently, service 
connection cannot be granted on a presumptive basis pursuant 
to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

Service connection is also possible under 38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is 
a radiogenic disease.  When there is evidence that a Veteran 
has a radiogenic disease, 38 C.F.R. § 3.311 sets out specific 
requirements for the development of evidence.  The 
regulations require that the RO obtain radiation dose data 
from the Department of Defense and refer the claim to the VA 
Under Secretary for Benefits.  38 C.F.R. § 3.311(a)(2), (b).  
Skin cancer is defined as a radiogenic disease, and VA 
developed the claim in accordance with the regulations by 
obtaining a radiation dose estimate from the Naval Dosimetry 
Center and medical opinions from the Under Secretary for 
Health and the Acting Director of the Compensation and 
Pension Service.  

Although skin cancer is a radiogenic disease for the purposes 
of applying the procedural advantages prescribed in 38 C.F.R. 
§ 3.311, the competent evidence in this case does not 
establish that the Veteran's skin cancer was incurred due to 
any incident of the Veteran's active duty service including 
exposure to ionizing radiation.  

The record contains evidence of a current disability as the 
Veteran was diagnosed with basal cell carcinoma in January 
2009 and dermatological examinations at the VAMC have 
consistently noted the presence of scars from prior instances 
of malignant melanomas and basal cell carcinomas.  In 
addition, service records clearly establish that the Veteran 
was exposed to some ionizing radiation during service.  Two 
of the three elements necessary for service connection-a 
current disability and an in-service injury-are therefore 
demonstrated.

With respect to the third element of service connection, the 
preponderance of the evidence is against the finding of a 
nexus between the current disability and in-service injury.  
The Veteran has not reported a history of continuity of 
symptomatology from active service forward.  The history he 
has provided is that he was exposed to ionizing radiation 
during active duty service but did not require treatment for 
skin problems until the late 1980s or early 1990s.  The 
medical evidence of record does not establish the presence of 
any skin cancer until the 1998 to 1999,  time frame, slightly 
more than 25 years after the Veteran's discharge from 
service. 

The Veteran has submitted some medical opinions in support of 
his claim, including a July 2009 letter from a private 
dermatologist stating that it is impossible to exclude the 
Veteran's history of radiation exposure as a contributing 
factor in his skin cancer.  The private dermatologist noted 
that radiation damage can ultimately result in skin cancer 
and concluded that the Veteran's skin cancer was the result 
of radiation exposure over many years, including both solar 
ultraviolet radiation and ionizing radiation with no way of 
determining which factor is more contributory.  The Veteran's 
VAMC records also include a notation from a dermatologist in 
July 2009 stating that ionizing radiation can increase the 
risk for melanoma and non-melanomous skin cancers.  

While these opinions were provided in support of the 
Veteran's claim, the Board finds that they are not very 
probative as they are speculative and general in nature.  The 
VA dermatologist noted that exposure to ionizing radiation 
can result in an increased risk, but did not provide any 
basis for this statement and did not address the specific 
etiology of the Veteran's skin cancer.  Additionally, the 
July 2009 opinion of the private dermatologist merely noted 
that ionizing radiation could not be excluded as a possible 
contributing factor for the Veteran's skin cancer.  The 
dermatologist found that exposure to solar ultraviolet 
radiation was as much a possible contributory factor and did 
not specify whether one or the other was the more likely 
cause for the Veteran's disability.  The Court has held that 
medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim and the medical 
opinions in favor of the Veteran's claim are therefore of 
little probative value.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  

The Board finds that the most probative evidence regarding a 
link between the Veteran's in-service radiation exposure and 
his skin cancer are the opinions of the Under Secretary for 
Health and the Acting Director of Compensation and Pension 
Services.  In a November 2006 memorandum, the Chief Public 
Health and Environmental Hazards Officer discussed the 
relevant medical literature and noted that skin cancer is 
usually attributed to ionizing radiation exposure at high 
doses, i.e. several hundred rads, and the risk of malignant 
melanoma from exposure to ionizing radiation is not clear.  
Based on the specific level of the Veteran's exposure, the 
probability that his occupational exposure to ionizing 
radiation during service caused his skin cancer was only 3 to 
6 percent.  Following review of the November 2006 memorandum 
opinion and the record as a whole, the Acting Director of 
Compensation and Pension Service found in November 2006 that 
there was no reasonable possibility that the Veteran's 
melanoma or basal cell carcinoma resulted from his radiation 
exposure during service.  

The November 2006 opinions include a thorough discussion of 
relevant medical literature and take into consideration the 
details of the Veteran's case including the specific amount 
of his ionizing radiation exposure reported in the dose 
estimates.  The November 2006 medical opinions therefore 
contain not only clear conclusions with supporting data, but 
also reasoned medical explanations.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  When weighed against 
the speculative and general opinions in favor of the claim, 
the preponderance of the evidence is clearly against a link 
between the Veteran's in-service ionizing radiation exposure 
and his current skin cancer.  

As noted above, the Board acknowledges the Veteran's 
contention that he may have been exposed to a greater degree 
of radiation than that estimated by the service department.  
However, without further evidence from the Veteran in this 
regard, the Board has no factual basis upon which to request 
a revised dose estimate.  He stated at his Board hearing that 
he was wearing his radiation badge during his duties that 
involved exposure to radiation during active service.  (See 
December 2009 Board hearing at pages 16-17.)  He has 
expressed his doubts and the doubts related to him by others 
as to the accuracy of radiation badges, but has not provided 
any scientific or otherwise probative evidence to call into 
question the accuracy of radiation badges in general or of 
the radiation badge he wore.  

The Board has also considered the testimony of the Veteran 
connecting his skin cancer to service, but as a lay person, 
he is not competent to provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board acknowledges that the Veteran is competent 
to testify as to observable symptoms, such as the presence of 
skin lesions, but the Veteran has not reported a continuity 
of symptoms since service in this case.  His lay opinion as 
to the cause of his cancer cannot be accepted as competent 
medical evidence in this case, which involves a matter of 
complex medical etiology and causation.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows 
that the first evidence of the Veteran's claimed disability 
was approximately 25 years after his separation from active 
duty service, and the weight of the competent medical 
evidence is against a nexus between the Veteran's claimed 
disability and his active duty service.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim, as considered on a direct basis and in accordance 
with the procedural advantages prescribed at 38 C.F.R. § 
3.311.  Accordingly, entitlement to service connection for 
skin cancer, to include as due to ionizing radiation, is not 
warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
resolution of this appeal.  See generally Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Entitlement to service connection for skin cancer, to include 
as due to ionizing radiation, is denied.




____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


